Citation Nr: 0608618	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-33 810	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, 
for the award of Dependency Indemnity Compensation (DIC) 
benefits based on service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Son
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from December 1944 until 
November 1946; he died in March 1995.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  This rating decision, in part, granted Dependency 
Indemnity Compensation (DIC) benefits, effective from March 
26, 2002.  The appellant contends that the effective date for 
the award of compensation should go back to the August 1999 
date of her original claim.

In January 2006, a hearing was held at the RO before the 
Board.  A transcript of that hearing has been associated with 
the claims file.  

On February 13, 2006, the undersigned ruled favorably on the 
motion to advance this case on the docket based on a finding 
of good cause, namely the advanced age of the appellant.  
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran died in March 1995; the death certificate 
lists the immediate cause of death as colon carcinoma, and 
arteriosclerotic heart disease (ASHD) was also implicated in 
the cause of the veteran's death.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

3.  The veteran's colon cancer and ASHD were first manifested 
many years after service, and there is no competent evidence 
that either condition is related to disease or injury in 
service or during the year after the veteran's discharge from 
service.

4.  The veteran's colon cancer is presumed to be the result 
of his radiation risk activity in service.

5.  Prior to March 26, 2002, the law did not link colon 
cancer to radiation exposure in service. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 
2002, for service connection for the cause of the veteran's 
death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.114, 3.159, 3.303, 3.307, 3.309, 3.311, 
3.312, 3.400 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(1).

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary of the VA (Secretary) or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).

The appellant's initial claim of entitlement to service 
connection for the cause of the veteran's death was received 
by the RO in August 1999.    

The primary thrust of the appellant's contentions is that the 
veteran's fatal colon cancer was the result of exposure to 
radiation in Japan in World War II.  38 U.S.C.A. 
§ 1112(c)(2); 38 C.F.R. § 3.309(d).  The appellant now seeks 
an earlier effective date for service connection for the 
cause of the veteran's death.  She essentially contended at 
the January 2006 Board hearing that the VA medical opinion 
that stated that the veteran did not have enough exposure in 
service to directly cause the cancer was erroneous.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  

At the time the appellant filed her claim, various forms of 
cancer were presumed to be the result of such exposure; 
however, colon cancer was not one of them.  On January 25, 
2002, VA published revisions in the Federal Register which 
granted presumptive service connection for colon cancer, for 
veterans who had participated in radiation-risk activities in 
service.  67 FR 3612 (January 25, 2002) (now codified as 
amended at 38 C.F.R. § 3.309(d) (2005)).  These revisions 
were made effective on March 26, 2002.

In a rating action issued in March 2002, the RO found that 
the veteran had participated in radiation risk activities in 
service when he had been stationed in Japan with the 
occupation forces.  The RO also found that he had been 
diagnosed with colon cancer in 1987.  Accordingly, service 
connection for the cause of the veteran's death was granted 
effective March 26, 2002, the effective date of the 
liberalizing change pursuant to 38 C.F.R. § 3.309(d).

Although the service connection for colon cancer has been 
established based on a liberalizing change in the 
regulations, that does not preclude a claimant from proving 
direct service connection under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 1043- 
44 (Fed. Cir. 1994).  If proven, an earlier effective date 
for service connection could be applicable.

In determining whether service connection is warranted for a 
particular disability, there has to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In 1999, as now, service connection could be presumed for 
certain disabilities, such as cancer and cardiovascular 
disease, when such disability was shown to a degree of 10 
percent or more within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption was rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307.

The veteran's service medical records are completely negative 
for any complaints or clinical findings of gastrointestinal 
disability, including colon cancer.  The service medical 
records also do not include any finding of ASHD.  There is 
also no competent evidence of either such condition during 
the year after the veteran's discharge from service.  The 
evidence shows that neither colon cancer nor heart disease 
was first manifested until many years after service, and 
there is no competent medical evidence showing a nexus 
between either disease and any injury or disease in service.  
The written statements of the appellant that the veteran's 
death was causally connected to the veteran's service are not 
probative as there is no evidence in the record that the 
appellant has the requisite medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
same is true with respect to statements made by the 
appellant's representative.  

The evidence of record includes a February 2000 written 
statement from a private doctor who opined that it was 
"possible that the cancer which caused the death of [the 
veteran] could be due to his exposure to radiation in 
Hiroshima during his military service."  A physician's 
opinion stating that a medical condition 'could have' played 
a role in a veteran's development of disability or death, 
amounts to no more than speculation.  See, e.g., Obert v. 
Brown, 5 Vet. App. 30, 33 (1993)(stating that letter 
indicating a veteran may have been having symptoms of 
multiple sclerosis for many years, taken by itself, was 
speculative).  As such, it has no probative value with 
respect to the issue of direct service connection.

Furthermore, there is no other medical evidence which 
indicates that the veteran's fatal colon cancer was related 
to any incident of service, as opposed to any other possible 
cause, and such would be required to allow the claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In accordance with procedures established by VA regulations, 
the case was referred for an opinion by the VA Under 
Secretary for Health, based on the dose estimates provided by 
the Defense Threat Reduction Agency (DTRA).  An opinion 
rendered in March 2004 by the VA Chief Public Health and 
Environmental Hazards Officer concluded that it was 
"unlikely that the veteran's colon cancer can be attributed 
to exposure to ionizing radiation in service."  Based on that 
opinion and a review of the evidence in its entirety, the 
Under Secretary for Health concluded that an effective date 
earlier than March 26, 2002, for service connection for the 
cause of the veteran's death was not warranted.
Although she has had the opportunity to do so, the appellant 
has not submitted a higher radiation dose estimate from a 
credible source, nor has she submitted competent medical 
evidence supporting her contentions.  Absent such evidence, 
the criteria for direct service connection for colon cancer 
cannot be met and the preponderance of the evidence is 
against the claim on that basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Accordingly, an earlier effective date for service connection 
for the cause of the veteran's death is not warranted.    

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

VA's duties of notification have been fulfilled.  The RO sent 
the appellant a letter in October 2001 which informed her of 
the information necessary to substantiate her cause of death 
claim and her earlier effective date claim and advised her of 
the kinds of evidence the RO would help her obtain and the 
evidence she needed to obtain.  In addition, in the September 
2005 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to an earlier effective date.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, U.S. Vet. App., March 
3, 2006.
While the appellant was not provided the required notice 
until after the RO adjudicated the appellant's claim, neither 
the veteran nor her representative has alleged any prejudice 
with respect to the timing of the VCAA notification, nor has 
any been shown.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  

Here, VA obtained information concerning the veteran's 
exposure to ionizing radiation from DTRA and obtained a 
medical opinion.  The appellant was afforded a VA Travel 
Board hearing.  The appellant was informed about the 
provisions of the VCAA in the October 2001 RO letter and in 
the September 2005 SOC; the appellant was supplied with the 
text of 38 C.F.R. § 3.159 in the September 2005 SOC.  The 
appellant did not provide any information to VA concerning 
available records that she wanted the RO to obtain for her 
that were not obtained.  

Consequently, the Board finds that the evidence demonstrates 
that the appellant's claim for an earlier effective date for 
the grant of service connection for the cause of the 
veteran's death fails to meet the requirements of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 4.00.  The Board is bound by the laws 
enacted, and by VA regulations.  38 U.S.C.A. § 7104.  The 
Board is sympathetic to the appellant's plight, but it 
appears that there is no provision to allow a grant of the 
benefit sought on appeal because the statutory and regulatory 
requirements are shown not to have been met.  






ORDER

Entitlement to an effective date prior to March 26, 2002, for 
service connection for the cause of the veteran's death, is 
denied. 



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


